Citation Nr: 1332493	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-33 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating greater than 10 percent disabling for right lower extremity peripheral neuropathy, prior to May 15, 2012.

2.  Entitlement to a rating greater than 20 percent disabling for right lower extremity peripheral neuropathy, beginning May 15, 2012.

3.  Entitlement to greater than a 10 percent rating for left lower extremity peripheral neuropathy.

4.  Entitlement to service connection for eczematous dermatitis.

5.  Entitlement to service connection for right ankle condition.

6.  Entitlement to service connection for calluses of feet.

7.  Entitlement to service connection for bilateral stiff finger joints.

8.  Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran retired from active duty in June 1974.  He served 20 years.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007, August 2011 and April 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In his October 2009 VA Form 9, the Veteran indicated that he did not want a Board hearing in conjunction with his appeal.  However, in a second VA Form 9 submitted in March 2012, the Veteran indicated he now wished to have such a hearing.  Subsequently, in a July 2012 statement, the Veteran requested that his March 2012 hearing request be withdrawn.  Finally, in September 2013, he wrote and asked to appear personally before the Board to give testimony concerning his appeal.  Review of the claims file reveals that a hearing has yet to be scheduled; accordingly, remand is required so that a Board hearing may be scheduled in accordance with his request.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).

Accordingly, the appeal is REMANDED for the following action:

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing in connection with his appeal.  Place a copy of the notice scheduling the hearing in the claims folder.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


